DETAILED ACTION
	Claims 1 and 3-21 are present.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 14, 15 and 19 are objected to because of the following informalities:  
Claim 15 recites “The method of claim 14.”  Claim 14 recites a preamble of “The transformant of claim 10.”  As such, claim 15 recites a clear typographic error in reference to the claim dependency and should be amended to recite “The transformant of claim 14.”
Claim 7 (depending from claim 1), claim 14 (depending from claim 10) and claim 19 (depending from claim 3) recite “the host is a microorganism.”  A “transformant” as recited in claims 1 and 10 is considered to provide inherent antecedent basis for “the host” recited in claims 7, 14 and 18, respectively, since a transformant is necessarily implemented in a host cell.  See specification, para. [0050]. As such, claims 7, 14 and 19 are not considered to be indefinite under 35 U.S.C. 112(b).  Nevertheless, consistent claim terminology should be used throughout the claims.  It is recommended that claims 7, 14 and 19 be amended to recite “wherein the transformant is a microorganism.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 6-8, 10, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (U.S. 5,955,329) (see IDS) further in view of Roessler et al. (U.S. 2015/0147790 A1) and JAVIDPOUR, P. et al., "Biochemical and structural studies of NADH-dependent FabG used to increase the bacterial production of fatty acids under anaerobic conditions", Appl. Environ. Microbiol., 2014, vol. 80, no. 2, pp. 497-505 (see IDS) as evidenced by Uniprot, Accession No. B3R6T4, 2017, www.uniprot.org.
Yuan et al. teach the amino acid sequence of an acyl-ACP thioesterase derived from Cuphea palustris (SEQ ID NO: 10 [CpFatB1], and fig. 6) that contains recited SEQ ID NO: 2 (residues 58-411 of SEQ ID NO: 10 of Yuan et al. match residues 2-355 of recited SEQ ID NO: 2), and indicates that when said acyl-ACP thioesterase was expressed in Escherichia coli wherein production of 8:0 and 10:0 fatty acids increased. “The results demonstrate that CpFatB1 encodes a thioesterase enzyme having activity primarily on C8- and C10-ACP substrates.” Yuan et al., col. 18, ln. 35-37. 
The nucleic acid sequence and translated amino acid sequence of a clone designated as MCT29 (CpFatB1 is provided in FIG. 6).”
“The mature protein encoding region is cloned as a StuI/Xbal fragment into pUC118, resulting in clone MCT29LZ, to provide for expression of the C. palustris thioesterase in E. coli as a lacZ fusion protein. Lysates of transformed E. coli cells expressing the MCT29 thioesterase protein are assayed for acyl-ACP thioesterase activity. The results demonstrate that CpFatB1 encodes a thioesterase enzyme having activity primarily on C8- and C10-ACP substrates, with 50% higher activity on C8-ACP than on C10-ACP. Low activity on C14-ACP substrate is also observed at levels of approximately 10% of the C8-ACP activity.
MCT29LZ is also transformed into E. coli fadD, an E. coli mutant which lacks medium-chain specific acyl-CoA synthetase . . . for analysis of lipid composition. Results of these analyses demonstrate a substantial increase in the production of 8:0 and 10:0 fatty acids in cells transformed with the C. palustris MCT29LZ clone.
8:0 fatty acids is a saturated fatty acid having 8 carbon atoms as recited in claims 9 and 21. 
Yuan et al. teach that the CpFatB1 enzyme is cloned and expressed as a fusion protein with lacZ.  As such, this fusion protein does not strictly “consist of” an amino acid sequence having at least 90% identity to recited SEQ ID NO: 2.
However, other additional thioesterases are taught in the for the production of C8 fatty acids when expressed in E. coli.  “The present invention provides novel genes encoding Class II acyl-ACP thioesterases and variants thereof that are active on C8, C10, C12, C14, C16, and C18 acyl-ACP substrates. The thioesterases can be introduced into transgenic organisms, including microorganisms and photosynthetic organisms, for producing fatty acids and fatty acid products.” Roessler et al., abstract.
“A synthetic acyl-ACP thioesterase gene based on the coding sequences of the isolated Ca1FatB2 genomic clone was constructed for expression studies. The nucleotide sequence of this synthetic version of the Ca1FatB2 gene is indicated as SEQ ID NO:7, and the amino acid sequence derived from this synthetic gene is indicated as SEQ ID NO:8. The plasmid containing the synthetic gene is referred to as pJ201:24592.” Roessler et al., para. [0196].
“In order to produce an expression vector, the synthetic Ca1FatB2 gene was amplified from pJ201:24592 using primers ‘fatB GLA162 SYopt NT F’ (SEQ ID NO:9) and ‘fatB GLA162 SYopt R’ (SEQ ID NO:10), and the IN-FUSION™ Dry-Down PCR Cloning Kit (Clontech, Mountain View, Calif.) was used to insert the gene into pTrcHisB (Invitrogen, Carlsbad, Calif.) having the TrcE promoter, which was then introduced into TOP10 E. coli cells to create plasmid GLA256 in strain PE-0284. Plasmid GLA256 was then transformed into the E. coli strain K27, which has a mutation in the fadD (acyl-CoA synthetase) gene. Plasmid GLA256 was then transformed into the E. coli strain K27, which has a mutation in the fadD (acyl-CoA synthetase) gene . . . , to create strain PE-0285. During the cloning process, an inadvertent elongation of the 3′ consensus sequence by 15 nucleotides occurred, such that the last 2 amino acids (IS, i.e., isoleucine and serine) were replaced by KLGCFGG (SEQ ID NO: 11). The substrate preference and protein function of this thioesterase having a variant C-terminus (SEQ ID NO:12) were not significantly altered by this change in the carboxy-terminus when compared to the native sequence.” Roessler et al., para. [0198]. “Transformed E. coli K27 cells were inoculated into 4 mL of LB medium at OD600=0.2 and induced with 0.5 mM IPTG during log phase; E. coli Top10 strains did not require induction. The cells were cultured in 15 mL Falcon round-bottom tubes for 24 hours and assayed for free fatty acid (FFA) production and secretion into the medium by the use of gas chromatography as follows.” Roessler et al., para. [0199].
The fatty acid production of such PE-0285 strain is shown in Table 1 of Roessler et al. describing 39.8 gm/L of secreted fatty acid (FFA).  An alignment between recited SEQ ID NO: 2 and SEQ ID NO: 12 of Roessler et al. is as follows wherein SEQ ID NO: 12 of Roessler et al. has 352 of 367 amino acid residues (about 96% identity) matching recited SEQ ID NO: 2. 

    PNG
    media_image1.png
    566
    674
    media_image1.png
    Greyscale


However, Yuan et al. and Roessler et al. do not teach an E. coli transformant further having a gene encoding a protein consisting of a sequence with at least 90% identity to recited SEQ ID NO: 4 having β-ketoacyl-ACP reductase activity.
Javidpour et al., abstract, teach that FabG (β-ketoacyl-ACP reductase) which acts in an Escherichia coli fatty acid synthetic pathway uses only NADPH as a cofactor or has a high degree of NADPH selectivity. It is further indicated that fatty acid production under anaerobic conditions is thought to increase as a result of further expressing an NADH-selective FabG homolog in Escherichia coli, and it is indicated that in fact, when NADH-selective FabG homologs were identified and expressed in Escherichia coli, fatty acid production increased when FabG derived from Cupriavidus taiwanensis having high NADH selectivity was expressed (abstract, p. 497, right column, second paragraph top. 498, left column, second paragraph, and fig. 2 and 4). “FabG homologs were overexpressed in fatty acid- and methyl ketone-overproducing E. coli host strains under anaerobic conditions, and the C. taiwanensis variant led to a 60% higher free fatty acid titer and 75% higher methyl ketone titer relative to the titers of the control strains.” Javidpour et al., abstract.
More specifically, “The E. coli fatty acid synthetic pathway involves two reductases that utilize NAD cofactors, FabG and FabI. Whereas FabI displays activity with both NADH and NADPH (13), FabG, which belongs to the short-chain dehydrogenase/reductase (SDR) enzyme family, is active only with NADPH in characterized versions.” Javidpour et al., page 497, right column. “Our concept is that a FabG homolog displaying a higher preference for NADH as a cofactor could be heterologously expressed in E. coli to increase fatty acid production under anaerobic conditions.” Javidpour et al., page 498, left column.  Javidpour et al. utilize an E. coli DH1[Symbol font/0x44]fadE strain expressing a thioesterase, tesA, that “enable[s] overproduction of fatty acids via hydrolysis of acyl-ACP thioesters,” which is the same activity as the CpFatB1 thioesterase taught by Yuan et al. Javidpour et al., page 502, right column.  
Javidpour et al. teach that any fatty acid production from a transformed E. coli host cell is done by culturing under anaerobic conditions to produce fatty acids.  Javidpour et al., page 502, right column.
Uniprot B3R6T4 evidences that the amino acid sequence of FabG derived from Cupriavidus taiwanensis as taught by Javidpour et al. is identical to recited SEQ ID NO: 4.
	Yuan et al., Roessler et al. and Javidpour et al. all relate to methods for producing fatty acids using Escherichia coli into which a gene that encodes acyl-ACP thioesterase is introduced.  Specifically, Javidpour et al. teach expression of “thioesterase tesA” in addition to the taught FabG (beta-ketoacyl-ACP reductase) enzyme. Javidpour et al., page 498, left column.  In view of Javidpour et al. directly teaching that it is advantageous to express a NADH-dependent FabG having recited SEQ ID NO: 4 in combination of a thioesterase in E. coli to advantageously increase fatty acid production, at the time of filing the ordinarily skilled artisan would have been motivated to express the same FabG in any E. coli expressing a thioesterase for fatty acid production including in the recombinant E. coli expressing acyl-ACP thioesterase as taught by Yuan et al. and/or Roessler et al.  Again, Roessler et al. teach a recombinant E. coli host cell expressing an acyl-ACP thioesterase with an amino acid sequence consisting of at least 90% identity to recited SEQ ID NO: 2.
As taught by Javidpour et al. and Roessler et al., any E. coli transformant for production of fatty acids is to be cultured in order to produce the desired fatty acid, which is C8:0 and/or C10:0 fatty acids produced by the action of the thioesterase taught by Yuan et al. and/or Roessler et al. and is further a step of improving productivity of medium-chain fatty acids as far as a corresponding untransformed E. coli host cell does not produce C8:0 or C10:0 fatty acids such that the features of claims 1, 3, 6-8, 10, 13-15 and 18-20 are taught by Yuan et al., Roessler et al. and Javidpour et al. as discussed above.  

Claims 1, 3, 6-10, 13-15 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., Roessler et al. and Javidpour et al. as applied to claims 1, 3, 6-8, 10, 13-15 and 18-20 above, and further in view of Nawabi et al. (Engineering Escherichia coli for Biodiesel Production Utilizing a Bacterial Fatty Acid Methyltransferase, Appl. Environ. Microbiol. 77 (2011): 8052-61).
Yuan et al., Roessler et al. and Javidpour et al. teach the production of fatty acids from transformant E. coli but do not directly teach production of a lipid containing a saturated fatty acid having 8 carbon atoms or a fatty ester compound as recited in claims 9 and 21.
Nawabi et al., abstract, teach the producing of biofuels in engineered microorganisms including E. coli expressing a fatty acyl-acyl carrier protein (ACP) thioesterase (i.e. acyl-ACP thioesterase) and a fatty acid methyltransferase (FAMT) to produce fatty acid methyl esters.  See Nawabi et al., Fig. 1.  Nawabi et al. identify a FAMT from M. marinum (Mmar_3356) having significant activity for C8:0 and C10:0 saturated fatty acids as reported in Table 1 of Nawabi et al.  Nawabi et al. teach successfully production of fatty acid methyl esters (FAMEs) by expression of the same FAMT in an E. coli transformant otherwise competent to produce fatty acids. Nawabi et al., page 8057, left column.
As such, Nawabi et al. teach that it is desirable to produce FAMEs, including medium-chain FAMEs, by culturing E. coli transformants expressing an appropriate FAMT.  Since the M. marinum (Mmar_3356) FAMT expressly taught by Nawabi et al. has activity for C8:0 and C10:0 fatty acids, at the time of filing an ordinarily skilled artisan would have been motivated to further modify the E. coli embodiments of Yuan et al. and/or Roessler et al. producing C8:0 and C10:0 fatty acids, as discussed above, to further express a FAMT as taught by Nawabi et al. with a reasonable expectation of producing FAMEs that are taught to be a desirable product by Nawabi et al. including saturated FAME with eight carbon atoms that is a lipid or fatty acid ester compound as recited in claims 9 and 21.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,274,322 B2 in view of JAVIDPOUR, P. et al., "Biochemical and structural studies of NADH-dependent FabG used to increase the bacterial production of fatty acids under anaerobic conditions", Appl. Environ. Microbiol., 2014, vol. 80, no. 2, pp. 497-505 (see IDS) as evidenced by Uniprot, Accession No. B3R6T4, 2017, www.uniprot.org. 
Patented claim 1 recites:
1. A method of producing fatty acids or lipids, comprising the steps of: culturing a transformant into which a gene encoding at least one protein selected from the group consisting of the following proteins (A), (B), and (C) is introduced and expressed; and producing fatty acids or lipids containing the same as components during the culturing; wherein protein (A) is: (A) a protein, the amino acid sequence of which consists of the amino acid sequence of SEQ ID NO:1 except that the protein's amino acid sequence has at least one amino acid substitution selected from the following (A-1) to (A-11) as compared to the amino acid sequence of SEQ ID NO: 1, and having acyl-ACP thioesterase activity; wherein protein (B) is: (B) a protein, the amino acid sequence of which consists of an amino acid sequence that has 85% or more sequence identity to SEQ ID NO:1, and in which there is at least one amino acid substitution selected from the following (B-1) to (B-11) as compared to the amino acid sequence of the protein that has 85% or more identity with the amino acid sequence of SEQ ID NO: 1, and having acyl-ACP thioesterase activity; and wherein protein (C) is: (C) a protein, the amino acid sequence of which comprises the amino acid sequence of protein (A) or (B), and having acyl-ACP thioesterase activity; wherein substitutions (A-1) to (A-11) are:
(A-1) substitution of isoleucine for leucine at position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-2) substitution of arginine for threonine at position 251 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-3) substitution of lysine for threonine at position 251 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-4) substitution of histidine for threonine at position 251 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-5) substitution of isoleucine for tryptophan at position 254 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-6) substitution of tyrosine for tryptophan at position 254 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-7) substitution of methionine for leucine at position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-8) substitution of valine for leucine at position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-9) substitution of phenylalanine for leucine at position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-10) substitution of cysteine for valine at position 266 of the amino acid sequence set forth in SEQ ID NO: 1;
(A-11) substitution of tyrosine for tryptophan at position 271 of the amino acid sequence set forth in SEQ ID NO: 1;
wherein substitutions (B-1) to (B-11) are:
(B-1) substitution of isoleucine for an amino acid at a position corresponding to position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-2) substitution of arginine for an amino acid at a position corresponding to position 251 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-3) substitution of lysine for an amino acid at a position corresponding to position 251 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-4) substitution of histidine for an amino acid at a position corresponding to position 251 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-5) substitution of isoleucine for an amino acid at a position corresponding to position 254 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-6) substitution of tyrosine for an amino acid at a position corresponding to position 254 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-7) substitution of methionine for an amino acid at a position corresponding to position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-8) substitution of valine for an amino acid at a position corresponding to position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-9) substitution of phenylalanine for an amino acid at a position corresponding to position 257 of the amino acid sequence set forth in SEQ ID NO: 1;
(B-10) substitution of cysteine for an amino acid at a position corresponding to position 266 of the amino acid sequence set forth in SEQ ID NO: 1; and
(B-11) substitution of tyrosine for an amino acid at a position corresponding to position 271 of the amino acid sequence set forth in SEQ ID NO: 1.
2. The method of claim 1, wherein the culturing improves the transformant's productivity of medium-chain fatty acids having 8 or 10 carbon atoms or lipids containing the same as compared to the productivity of the transformant's host that has not been transformed with the gene encoding the at least one protein selected from the group consisting of proteins (A), (B), and (c).
4. The method of claim 2, wherein protein (A) also has at least one amino acid substitution selected from the following (D-1) to (D-8), and protein (B) also has at least one amino acid substitution selected from the following (E-1) to (E-8);
wherein substitutions (D-1) to (D-8) are:
(D-1) substitution of isoleucine for valine at position 106 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-2) substitution of lysine for asparagine at position 108 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-3) substitution of arginine for asparagine at position 108 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-4) substitution of isoleucine for valine at position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-5) substitution of methionine for valine at position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-6) substitution of leucine for valine at position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-7) substitution of phenylalanine for valine at position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(D-8) substitution of isoleucine for cysteine at position 118 of the amino acid sequence set forth in SEQ ID NO: 1;
wherein substitutions (E-1) to (E-8) are:
(E-1) substitution of isoleucine for an amino acid at a position corresponding to position 106 of the amino acid sequence set forth in SEQ ID NO: 1;
(E-2) substitution of lysine for an amino acid at a position corresponding to position 108 of the amino acid sequence set forth in SEQ ID NO: 1;
(E-3) substitution of arginine for an amino acid at a position corresponding to position 108 of the amino acid sequence set forth in SEQ ID NO: 1;
(E-4) substitution of isoleucine for an amino acid at a position corresponding to position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(E-5) substitution of methionine for an amino acid at a position corresponding to position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(E-6) substitution of leucine for an amino acid at a position corresponding to position 110 of the amino acid sequence set forth in SEQ ID NO: 1;
(E-7) substitution of phenylalanine for an amino acid at a position corresponding to position 110 of the amino acid sequence set forth in SEQ ID NO: 1; and
(E-8) substitution of isoleucine for an amino acid at a position corresponding to position 118 of the amino acid sequence set forth in SEQ ID NO: 1.
5. The method of claim 4, wherein protein (A) has the amino acid substitution of (A-1) and at least one amino acid substitution selected from (D-1) to (D-8), and protein (B) has the amino acid substitution of (B-1) and at least one amino acid substitution selected from (E-1) to (E-8).
6. The method of claim 2, wherein the transformant is a microorganism.
7. The method of claim 6, wherein the microorganism is Escherichia coli.
9. The method of claim 1, wherein the fatty acids or lipids contain a medium-chain fatty acid having 8 or 10 carbon atoms or a fatty acid ester compound thereof.

SEQ ID NO: 1 of the patented claims is identical to recited SEQ ID NO: 2 such that the patented claims anticipate the features of claims 1 and 3-21 except for the transformant further having a protein consisting of an amino acid sequence having 90% or more identity to SEQ ID NO: 4 and having NADH β-ketoacyl-ACP reductase activity.
The rejections above under 35 U.S.C. 103 above are incorporated herein by reference with respect to the teachings of Javidpour et al.  As discussed, Javidpour et al. directly teach that it is advantageous to express a NADH-dependent FabG having recited SEQ ID NO: 4 in combination with a thioesterase in E. coli to advantageously increase fatty acid production.  In view of the same, at the time of filing the ordinarily skilled artisan would have been motivated to express the same FabG in any E. coli expressing a thioesterase for fatty acid production including in embodiments of E. coli transformants recited in the patented claims with a reasonable expectation of advantageously increasing fatty acid production and lipids containing the same within the methods of the patented claims.  That is, at the time of filing an ordinarily skilled artisan would have been motivated to further modify the transformants recited in the patented claims to further have introduced a gene encoding recited SEQ ID NO: 4 and having β-ketoacyl-ACP reductase activity.

Response to arguments

Applicant argues:
As evidence that the unexpected results obtained with the methods and transformant of the instant invention, at the interview, Javidpour Figure 4 was discussed. Javidpour Figure 4 shows a summary of the total free fatty acid titer and in vitro assay data, normalized to the respective values for C. taiwanensis FabG. The highest total free fatty acid production was found in the host that expressed the 'tsaA thioesterase and the Cupriavidus taiwanensis FabG. That host produced 11.1 mg/liter total free fatty acids (Figure 4, legend).  The black bars on Javidpour Figure 4 show the total free fatty acid titer that was reached in E. coli DH1AfadE hosts that had been transformed with the different fabG variants, relative to the fatty acid titer of the C. taiwanensis FabG variant. These hosts also expressed the leaderless TesA thioesterase.  As evidence that the fatty acid titer could not be predicted, as shown on Figure 4, the fatty acid titers using the FabG variants in the same host cell were not all the same. Javidpour acknowledges this saying "Interestingly, whereas all strains displayed similar growth characteristics, free fatty acid levels differed." Javidpour states that "Expression of fabG variants corresponded with increased fatty acid levels relative to the E. coli fabG control strain, except for the A. laidlawii variant, which produced a concentration similar to that of the control strain."

Fig. 4 of Javidpour et al. presents data that supports the conclusion that “FabG homologs were overexpressed in fatty acid- and methyl ketone-overproducing E. coli host strains under anaerobic conditions, and the C. taiwanensis variant led to a 60% higher free fatty acid titer and 75% higher methyl ketone titer relative to the titers of the control strains.” Javidpour et al., abstract.
The statement of “Interestingly, whereas all strains displayed similar growth characteristics, free fatty acid levels differed” is an observation of 1) increased fatty acid titers is not a result of increased cell growth, and 2) that it is “interesting” that different FabG variants had a marked effect on fatty acid titers.  While such a result may have been interesting at the date of publication of Javidpour et al. on 11/8/2013, after that date the “interesting” result of Javidpour et al. is part of a teaching of the prior art such that overexpression of C. taiwanensis is expected to positively impact fatty acid production in E. coli.  It is noted that the motivation for the rejection does not rely upon achieving any specific magnitude of increase in fatty acid production.  “Obviousness does not require absolute predictability.” MPEP 2143.02.

Applicant argues:
Javidpour attempts to explain this result in the discussion saying "Although the data do not reflect a linear relationship between fatty acid titer and FabG in vitro specific activity or NADH preference, it appears that a FabG homolog having both higher absolute activity with NADH and preference for NADH facilitates increased fatty acid production under the tested conditions" (Javidpour page 504, col. 2, last full paragraph). However, the fact that the A. laidlawii variant was no better than the control, and that the levels of free fatty acids differed depending on which FabG variant was used, are still evidence that results using the sequences recited in the instant claims could not be predicted.
  
Javidpour et al. directly teach that expression of C. taiwanensis FabG is expected to have a positive impact of fatty acid production.  The teachings of the prior art is not required to have a well-developed theoretical explanation for why this increase occurs or to “predict” the precise increase in certain host cells or systems.  “Obviousness does not require absolute predictability.” MPEP 2143.02.  
While the authors of Javidpour et al. may or may not know the actual reasons why specific FabG variants performed in the manner they did, there are plenty of possibilities including 1) different in vivo expression levels of various FabG-encoding genes due to codon bias or other reasons, or 2) FabG employing a NADH cofactor (as opposed to NADPH) may not be the rate limiting step of fatty acid synthesis.  Regardless, the teaching of Javidpour et al., abstract, that “FabG homologs were overexpressed in fatty acid- and methyl ketone-overproducing E. coli host strains under anaerobic conditions, and the C. taiwanensis variant led to a 60% higher free fatty acid titer and 75% higher methyl ketone titer relative to the titers of the control strains” does not require an absolute mechanistic explanation including a theoretical rationale for all data presented in Javidpour et al. in order for the quotation from the abstract of Javidpour et al. to suggest to an ordinarily skilled artisan at the time of filing that expression of C. taiwanensis FabG has a reasonable expectation of increasing fatty acid production in E. coli host cells.

Applicant argues:
Additionally, the data of Javidpour show that the relative titer of free fatty acids is not predictable based on the preference of each FabG variant for NADH or NADPH. In this regard, a comparison of Javidpour Figures 2 and 4 show that the titers of free fatty acids do not necessarily parallel the enzyme's NADH specific activity.

Examiner's attention was drawn to the very low NADH specific activity shown on Javidpour Figure 2 for P. pacifica with its relatively high titer of free fatty acids shown in Figure 4. These data are further evidence that the effect of expressing a combination of the claimed CpTE sequence and CtFabG sequences on the titer of free fatty acids could not be predicted. 


	The applicant has provided no rationale for why “relative titer of free fatty acids” would be expected to correlate with the in vitro activity of various FabG variants.  For example, an ordinarily skilled artisan would not expect that a FabG variant with high activity but poor or no expressibility in E. coli would have much impact on fatty acid titer. Javidpour et al. makes no characterization regarding various degrees of expressibility of FabG variants described.  Regardless, it is noted that Javidpour et al. evidences that C. taiwanensis FabG has at least reasonable expressibility in E. coli as to positively affect fatty acid titer.

	Applicant argues:
As additional evidence of the unexpected results, at the interview Examiner's attention was drawn to the Working Example of the present specification. In that example, the inventor shows that expressing the combination of CpTE and CtFabG, surprisingly greatly increased the amount of total fatty acid that was produced (Specification Table 2). The amount of the total fatty acid is increased from 38.3 
mg/L (CpTE) to 141.7 mg/L (CpTE and CtFabG). That was a 270% increase. In contrast, co-transformation with the combination of CpTE and EcFabG did not result in a significant change in the fatty acid amount (Specification Table 3). This is further evidence of the surprising nature of the results that are obtained using the claimed methods and transformant.

	The burden is on applicant to establish that results are unexpected and significant.  MPEP 716.02(b).  "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  “An affidavit or declaration under 37 CFR 1.132 [or data from the specification] must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”  MPEP 216.02(e).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967); MPEP 716.02(c)(II).  
	Fig. 4 of Javidpour et al. shows an approximately 65% increase in fatty acid titers between “control” and the embodiment expressing tesA and fabG from C. taiwanensis, which is a substantial increase in fatty acid production.  The control strain of Javidpour et al. heterologously expresses tesA and E. coli fabG.  “The control strain consisted of DH1[Symbol font/0x44]fadE expressing a codon-optimized version of the native E. coli fabG,.”  Javidpour et al., page 502, right col.  The specification, Tables 2 and 3, appears to report control strains heterologously express only CpTE and CpTE+ E. coli fabG. It is not clear if CpTE has higher or lower thioesterase activity than tesA.  
An ordinarily skilled artisan at the time of filing would have readily understood that production of fatty acid or any other fermentation product is highly dependent upon fermentation conditions (i.e. media, cell density, amount of carbon source provided, pH, temperature, manner of gene induction, culture time, etc.).  For example, “E. coli grows at a relatively lower rate under anaerobic conditions, fatty acid biosynthesis as a whole would also proceed more slowly than during aerobic growth.” Javidpour et al., page 502, right col.
The data in Fig. 4 of Javidpour et al., in brief, was produced by anaerobic culture in EZ Rich medium containing 0.2% glucose without shaking at 37[Symbol font/0xB0]C.  The specification, para. [0071], describes culturing in LB medium at 30[Symbol font/0xB0]C with shaking (i.e. anaerobic).  Due to the completely different culturing techniques used by Javidpour et al. and the specification, there is no reasonable comparison that can be made between the data of Javidpour et al. and the specification.  See MPEP 216.02(e). "[A]ppellants [or applicants] have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); MPEP 716.02(b).  That is, without comparison of the working examples of Javidpour et al. and the specification under the same conditions, it is not possible to determine if the specific combination of a thioesterase having identity to SEQ ID NO: 2 and a fabG having identity to SEQ ID NO: 24 has any specific unexpected level of fatty acid production.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652 

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652